Marean, J.
On August 3, 1902, three special "agents of the Excise Department visited the saloon in question for the purpose of securing evidence of violation of the Excise Law sufficient to require a revocation of the license. I am satisfied that the purpose was to use it to procure such revocation in case the license should at any time be turned in for cancellation, in order to save the necessity of paying the rebate.
*109On Sept. 4th, the application was made for approval, by the proper officer of the department, of a proposed assignment of the license to the defendant Luca. The approval was made without any notice being given to Luca of the violation of the law which rendered it revocable, and Luca purchased and took the license for valúe without notice.
This, in my judgment, presents a case of equitable estoppel in the familiar principle that one who stands by and sees another purchase property without giving notice of his own claim is estopped from afterward asserting it. The Excise Department is bound to common honesty as well as the citizen. It is not that the transfer was assented to by the department but that knowing a purchase by Luca was about to be made it did not give notice of the violations of which it had the proof.
Proceeding dismissed with costs.